Citation Nr: 0829845	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1956 and from May 1959 to December 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a dental condition 
resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

The veteran's claimed residuals of dental trauma were neither 
incurred in nor caused by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in July 2006 and October 2006.  The 
October 2006 letter addressed all four notice elements, 
including the relevant rating criteria and effective date 
provisions, and was sent prior to the initial unfavorable 
decision by the AOJ.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
service dental records from his first period of service.  

The Board does observe that the veteran's service dental 
records from his second period of service are not associated 
with the claims file.  When a claimant's medical records are 
lost or destroyed, the VA has a "heightened" duty to assist 
in the development of the claims.  Washington v. Nicholson, 
19 Vet. App. 362, 369- 70 (2005).  Thus, in accordance with 
the law and implementing regulations, the RO continued its 
efforts to obtain all relevant dental records until it was 
reasonably certain that such records did not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  In this regard, the veteran received a 
letter in December 2006 specifically requesting that he 
provide any military records, such as his service dental 
records that were in his possession.  The RO also requested 
in December 2006 that the National Personnel Records Center 
(NPRC) furnish the veteran's complete medical and dental 
service records.  However, a response was received in January 
2007 indicating that all medical and dental records were 
mailed to the Waco RO at the time of the veteran's separation 
in November 1979.  The veteran received a letter and an 
accompanying memorandum in March 2007 summarizing these 
efforts and formally notifying him that his service dental 
records for his second period of service were unavailable.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service dental records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for dental trauma.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for dental trauma because as 
will be explained below, the veteran has not been shown to 
have had the type of dental disorder in service for which 
compensation may be paid, nor has he been shown to have a 
dental condition resulting from combat or in-service trauma.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, in the VA benefits system, dental disabilities are 
treated differently from medical disabilities.  Under current 
VA regulations, compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150, such as impairment of the mandible, loss of a portion 
of the ramus, and loss of a portion of the maxilla.  See Byrd 
v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 
38 C.F.R. §§ 3.381, 4.150).  Compensation is available for 
loss of teeth only if such is due to loss of substance of 
body of maxilla or mandible.  Otherwise, a veteran may be 
entitled to service connection for dental conditions 
including treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met.  38 U.S.C. § 
1712; 38 C.F.R. §§ 3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In this case, the veteran is claiming service connection for 
the residuals of dental trauma as a result of two accidents 
during active service.  In an August 2007 statement, the 
veteran contends that while stationed in Japan, he was coming 
back to the barracks from the rifle range, when he jumped off 
a truck, slipped in the rain, and hit his face on another 
soldier's rifle that had been turned upside down.  The 
veteran stated he could not remember the date of this 
incident.  The veteran also contended that while driving in 
Korea in 1968, he hit a hole causing his head to go forward 
and his mouth to hit the steering wheel. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental trauma.  
Although the veteran's dental records for his second period 
of service are not of record, his service treatment records 
do contain a reference to three accidents during active 
service.  The veteran's September 1956 separation examination 
notes that he had been involved in a motor vehicle accident 
three months prior; however the examiner only noted trauma to 
the left knee as a result of this accident.  The next 
reference to a motor vehicle accident is in August 1959 in 
Nurnberg, Germany.  No injuries to the veteran's teeth, 
mouth, or jaw were noted as a result of this accident.  
Finally, the veteran was in a motor vehicle accident in 
December 1964 at Fort Hood, Texas.  The veteran's service 
treatment records show that he was treated for whiplash as a 
result of this accident, but again do not contain any 
references to injuries to the veteran's teeth, mouth or jaw.  
Moreover, at the veteran's September 1979 retirement 
examination, the veteran denied a history of severe tooth and 
gum trouble. 

The Board is cognizant of its heightened duty to assist in 
the development of this claim due to the unavailability of 
the veteran's service dental records for his second period of 
service.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this regard, the Board has carefully considered 
the veteran's contentions that he suffered dental trauma as a 
result of two incidents during service.  However, the Board 
finds that the veteran's statements alone are not sufficient 
to prove that any dental trauma occurred during service 
because none of the evidence of record corroborates these 
statements.  In fact, there is conflicting evidence of 
record, as noted above.  The Board notes that competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  

Thus, after a review of the record, the Board has determined 
that there is a lack of credible evidence to find that the 
veteran sustained dental trauma of his teeth during service.  
In this regard, it is again noted that there is no indication 
that the veteran incurred such an injury in the service 
records, which include his service treatment records, 
although not actual dental records; nor has the veteran 
submitted any other corroborating evidence despite being 
asked to do so.  The three accidents documented in the 
records do not contain any reference to any mouth injury.  
Accordingly, the Board finds that service connection for 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment must be denied.

Moreover, the veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible, nor is he claiming such.  Furthermore, the 
veteran does not have any of the other dental disorders 
listed under 38 C.F.R. § 4.150.  Therefore, the Board finds 
that service connection for dental trauma for compensation 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.381 (2007).


ORDER

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied. 



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


